FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 08-50117
                Plaintiff-Appellee,
               v.                                  D.C. No.
                                                3:06-cr-02425-L-1
JESUS GARCIA-CARDENAS,
                                                    OPINION
             Defendant-Appellant.
                                           
         Appeal from the United States District Court
            for the Southern District of California
          M. James Lorenz, District Judge, Presiding

                  Submitted February 3, 2009*
                     Pasadena, California

                     Filed February 17, 2009

        Before: Harry Pregerson, Susan P. Graber, and
           Kim McLane Wardlaw, Circuit Judges.

                        Per Curiam Opinion




  *The panel unanimously finds this appeal suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                 1895
               UNITED STATES v. GARCIA-CARDENAS             1897




                          COUNSEL

Shaffy Moeel, Federal Defenders of San Diego, Inc., San
Diego, California, for appellant Jesus Garcia-Cardenas.

Adam L. Braverman, Assistant United States Attorney, San
Diego, California, for appellee United States.


                          OPINION

PER CURIAM:

   Jesus Garcia-Cardenas appeals the seventy-month sentence
imposed after his guilty-plea conviction for illegal reentry fol-
lowing removal in violation of 8 U.S.C. § 1326(a). We have
jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C.
§ 3742(a), and we affirm and remand.

                               I.

   The relevant facts are not disputed. On November 2, 2006,
U.S. Border Patrol officers apprehended Garcia-Cardenas
crossing into the United States from Mexico on foot. Garcia-
Cardenas admitted that he was a Mexican citizen and that he
was present in the United States illegally. Approximately two
weeks later, a grand jury returned a one-count indictment
charging Garcia-Cardenas with being a deported alien found
in the United States in violation of 8 U.S.C. § 1326. The
indictment specifically alleged that Garcia-Cardenas had vio-
lated both § 1326(a) and § 1326(b). It also alleged that
1898            UNITED STATES v. GARCIA-CARDENAS
Garcia-Cardenas had previously been ordered removed from
the United States after July 12, 1989, the date of his prior con-
viction for voluntary manslaughter and attempted robbery.1

   On October 15, 2007, Garcia-Cardenas pled guilty, without
a plea agreement, before the district court. The probation offi-
cer submitted a presentence report (“PSR”) recommending a
base offense level of eight pursuant to U.S. Sentencing Guide-
lines (“U.S.S.G.”) § 2L1.2(a), for unlawfully entering or
remaining in the United States; a sixteen-level upward
enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii), for
having been deported previously after a “crime of violence”;
and a two-level downward adjustment for acceptance of
responsibility pursuant to U.S.S.G. § 3E1.1(a). Based on these
calculations and Garcia-Cardenas’s criminal history score, the
PSR recommended a mid-range sentence of seventy months.
Garcia-Cardenas objected to the PSR on the ground that sec-
tion 2L1.2(b) represents an unreasonable exercise of judgment
by the Sentencing Commission because it permits a prior con-
viction to be “double counted”—once as an enhancement of
the base offense level, and once to calculate the defendant’s
criminal history category. He also argued that the graduated
statutory maximums set forth in § 1326(b) violated Apprendi
v. New Jersey, 530 U.S. 466 (2000).

   At the sentencing hearing, the district court addressed each
of Garcia-Cardenas’s objections to the PSR. As to Garcia-
Cardenas’s double-counting contention, the district court
explained that it was “not inclined” to “change the entire con-
text” of § 1326. After reviewing each of the factors articulated
in 18 U.S.C. § 3553(a), the district court accepted the PSR’s
recommendations and sentenced Garcia-Cardenas to a term of
imprisonment of seventy months, to be followed by three
years of supervised release. The judgment, which listed the
charge as one count of violating § 1326(a) and § 1326(b), was
entered on March 12, 2008. Garcia-Cardenas timely appeals.
  1
   Garcia-Cardenas had other prior convictions that are irrelevant here.
              UNITED STATES v. GARCIA-CARDENAS             1899
                              II.

   [1] We previously have rejected Garcia-Cardenas’s claim
that the use of a prior conviction as a basis for a sentencing
enhancement and for calculating a defendant’s criminal his-
tory score constitutes impermissible double counting. See
United States v. Luna-Herrera, 149 F.3d 1054, 1055-56 (9th
Cir. 1998); see also United States v. Blanco-Gallegos, 188
F.3d 1072, 1076 (9th Cir. 1999). Garcia-Cardenas argues that
Luna-Herrera is no longer good law after United States v.
Booker, 543 U.S. 220 (2005), and its progeny. Other panels
of our court have rejected this argument in unpublished—and
thus nonprecedential—decisions, forcing Garcia-Cardenas
and others to continue asserting the double-counting argument
in § 1326 appeals.

   [2] Reviewing de novo the district court’s legal interpreta-
tion of the Guidelines, United States v. Holt, 510 F.3d 1007,
1010 (9th Cir. 2007), we conclude that it did not err by using
Garcia-Cardenas’s prior conviction both as a basis for the
sixteen-point increase pursuant to section 2L1.2(b)(1)(A) and
in calculating his criminal history score. Booker and its prog-
eny fundamentally changed the way in which sentences are
calculated and reviewed. See Booker, 543 U.S. 220; Kim-
brough v. United States, 128 S. Ct. 558 (2007); Rita v. United
States, 127 S. Ct. 2456 (2007); see also United States v.
Carty, 520 F.3d 984 (9th Cir. 2008) (en banc), cert. denied,
128 S. Ct. 2491 (2008). However, these cases do not under-
mine or even affect the reasoning on which we relied in Luna-
Herrera. We therefore reaffirm our holding in Luna-Herrera.

   We also reject Garcia-Cardenas’s argument that the district
court failed to address his objection to section 2L1.2(b). The
district court in fact addressed this objection, explaining that
it was not inclined to fundamentally alter the way in which
this provision has been applied. Because the district court was
bound by our precedent, its explanation was sufficient. See
Rita, 127 S. Ct. at 2469 (“[When] the record makes clear that
1900          UNITED STATES v. GARCIA-CARDENAS
the sentencing judge considered the evidence and arguments,
we do not believe the law requires the judge to write more
extensively.”).

                             III.

   [3] Garcia-Cardenas contends that, because the facts of his
prior conviction were neither alleged in the indictment nor
admitted by him, the district court violated Apprendi by
increasing the statutory maximum under § 1326(b)(2). As
Garcia Cardenas properly concedes, this argument is fore-
closed by our precedent and that of the Supreme Court.

   In Almendarez-Torres v. United States, 523 U.S. 224,
226-27 (1998), the Supreme Court held that the fact of a prior
conviction does not have to be determined by a jury before a
sentencing court may use the conviction as the basis for an
enhancement under § 1326. Garcia-Cardenas argues that we
should limit Almendarez-Torres to its facts under the doctrine
of constitutional doubt; that Almendarez-Torres has been
overruled; and that § 1326(b) is unconstitutional. We have
repeatedly rejected these arguments. See United States v.
Salazar-Lopez, 506 F.3d 748, 751 n.3 (9th Cir. 2007), cert.
denied, 128 S. Ct. 2523 (2008); United States v. Beng-
Salazar, 452 F.3d 1088, 1091 (9th Cir. 2006); United States
v. Covian-Sandoval, 462 F.3d 1090, 1096-97 (9th Cir. 2006).
Moreover, the Supreme Court continues to treat Almendarez-
Torres as binding precedent. See James v. United States, 127
S. Ct. 1586, 1600 n.8 (2007) (“[W]e have held that prior con-
victions need not be treated as an element of the offense for
Sixth Amendment purposes.” (citing Almendarez-Torres, 523
U.S. 224)). Accordingly, we are bound to reject Garcia-
Cardenas’s arguments.

                             IV.

   [4] Finally, although Garcia-Cardenas did not object to the
inclusion of both § 1326(a) and § 1326(b) in the judgment of
             UNITED STATES v. GARCIA-CARDENAS         1901
record, we remand to the district court in accordance with
United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th
Cir. 2000), with instructions to enter a corrected judgment
striking the reference to § 1326(b). See United States v.
Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remand-
ing sua sponte to delete the reference to § 1326(b)).

  AFFIRMED and REMANDED.